DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gignac et al(USPGPUB 2017/0025008).

  -- In considering claim 1, the claimed subject matter that is met by Gignac et al(Gignac) includes: 
	1) the storage configured to store parking state information of a parking slot within a predetermined space is met by the infrastructure processor(110); 
	2) the transceiver configured to receive, from a first vehicle, occupancy state information of at least one of the parking slot in the predetermined space is met by the communication system which utilizes transceivers( to communicate in the system(see: sec[0039]); 
	3) the processor configured to update the parking state information by using the received occupancy state information, and provide the second vehicle with a parking slot, which is in a parking-available state, determined on the basis of the updated parking state information when the transceiver receives a request for a parking slot guidance for the predetermined space from a second vehicle is met(see: sec[0040]).
   -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the transceiver is further configured to receive occupancy state information of a first parking slot where the first vehicle parks or leaves and occupancy state information of a second parking slot where the first vehicle detects near the first parking slot is met(see: sec[0040]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the processor is further configured to initialize, when the transceiver receives the occupancy state information of the first parking slot, parking state information of the first parking slot to parking state information corresponding to the received occupancy state information of the first parking slot is met by the parking space status being updated by the processor(110)(see: sec[0040]).
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the processor is further configured to update, when the transceiver receives the occupancy state information of the second parking slot, parking state information of the second parking slot based on the number of occupancy states and the number of inoccupancy states accumulated by the received occupancy state information of the second parking slot is met(see sec[0040]).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the processor is further configured to update the parking state information of the second parking slot by using a difference between the accumulated number of the occupancy states and the accumulated number of the inoccupancy states of the second parking slot from a time when the parking state information of the second parking slot is initialized 
	2) wherein the processor is further configured to determine whether the second parking slot is in a parking- available state based on the difference between the accumulated number of the occupancy states and the accumulated number of the inoccupancy states of the second parking slot are met by the updated statuses inherently including the overall number of available spaces that are broadcasted and storedi in the inventory database(107)(see: sec[0040]).
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the processor is further configured to provide, to the second vehicle, a parking slot in a parking-available state determined based on the updated parking state information if the predetermined space is located within a predetermined range from a destination of the second vehicle would have been met by the vehicles determining the location of the parking spaces in relation to their current location, and the system providing location of the parking spaces, which would provide the parking spaces with the closes range from the current location.
  -- In considering claim 7, the claimed subject matter that is met by 
	1) obtaining first occupancy state information of a first parking slot where the vehicle parks or leaves; 
	2) obtaining second occupancy state information of a second parking slot in a sensing area of the vehicle while driving; 
	3) transmitting, to a parking guidance apparatus, at least one of the first occupancy state information and the second occupancy state information, which makes the parking guidance apparatus to update parking state information of each parking slot stored in the parking guidance apparatus are met by the updated information being provided as vehicle statuses get captured and sent to the processor(110).
  -- Claim 8 recites subject matter that is met as discussed in claim 7 above, as well as:
	1) the vehicle comprises a sensing device including at least one of a radar, a LiDAR, a camera, and an ultrasonic sensor are met by the sensors including cameras which provide availability information
	2) wherein the obtaining the second occupancy state information is obtaining the second occupancy state information of the second parking slot within the sensing area of the sensing device would have been met by the status updated.
   -- Claim 12 recites subject matter that substantially corresponds to the subject matter as that of claim 7, and therefore, is met for the reasons as discussed in the rejection of claim 7 above, as well as;
	1) the non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a processor, cause the processor to perform a parking guidance method, 
  -- Claim 13 depends from claim 12, and as well, recites subject matter that substantially corresponds to the subject matter of claim 8.  Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 8 and 12 above.
Allowable Subject Matter
Claims 9-11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687